Citation Nr: 0324097	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  02-16 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of heat 
stroke with rhabdomyolysis.


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1993 to 
October 2000.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a January 2001 rating decision 
of the Department of Veterans Affairs (VA), Nashville, 
Tennessee regional office (RO). 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The veteran was treated for heat stroke and 
rhabdomyolysis sustained in service in March 2000.

3.   The veteran does not currently have residuals of heat 
stroke with rhabdomyolysis.  


CONCLUSION OF LAW

Chronic residuals of heat stroke with rhabdomyolysis were not 
incurred or aggravated in service. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the September 2002 
statement of the case (SOC) of the laws and regulations 
governing his claim.  The veteran was informed of what 
information and evidence he needed to supply, and what VA 
would do to assist in obtaining pertinent evidence.  He was 
also informed that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  Additionally, the veteran 
was informed of the provisions of 38 C.F.R. § 3.159 (2002).  

The veteran was provided with a VA medical examination in 
December 2000.  In a letter dated January 2002, the veteran 
stated that he would be going to see a private physician for 
another physical and submit the relevant evidence at a later 
time.  However, no such evidence has been associated with the 
claims folder.  The veteran has not identified any additional 
evidence to be obtained.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where there is 
a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  When a condition noted 
during service is not shown to be chronic, or the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).  The United States Court of Appeals for 
the Federal Circuit has confirmed that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to same effect).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 2002).

Service medical records demonstrate that the veteran suffered 
a heat stroke and rhabdomyolysis while on active duty during 
a road march in March 2000.  The local temperature for that 
day was a high of 70 degrees Fahrenheit and a low of 33 
degrees Fahrenheit with a morning frost.  Because of the 
relatively mild weather conditions, the heat stroke was 
deemed secondary to some intrinsic problem with veteran's 
metabolism rather than the result of environmental 
conditions.  

However, it is apparent that these symptoms were resolved 
without residual disability.  A July 2000 inservice medical 
evaluation report states that the veteran had not had any 
reoccurrences in loss of consciousness, mental status change, 
hemoglobinuria, or dysuria since the time of the original 
incident in March 2000. 

In December 2000, the veteran underwent a VA medical 
examination.  Laboratory revealed a blood urea nitrogen (BUN) 
rating of 15, and a creatinine rating of 1.2.  The examiner 
stated that the laboratory data were normal, indicating no 
major kidney problems resulting from heat stroke.  The 
examiner found no other pathological evidence which would 
support a diagnosis of residuals of heat stroke with 
rhabdomyolysis.  The pertinent impression was "patient with 
prior heat stroke".   

In fact, no competent evidence currently of record reflects 
the presence of chronic residuals of heat stroke with 
rhabdomyolysis.

The veteran maintains that he continues to suffer pain in his 
kidney region attributable to his heat stroke incident in 
March 2000.  However pain is not analogous to disability.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) 
(The claimant was seeking service connection for a neck 
disability and an increased rating for a low back disability.  
On the issue of service connection, the Court held that pain 
alone without a diagnosed or identifiable underlying malady 
or condition did not constitute a disability for which 
service connection may be granted.  Subsequently, the Federal 
Circuit dismissed the issue of service connection stating it 
was precluded from reviewing the factual determinations of 
the Board or the Court.)  

Furthermore, the veteran, as a layperson, is not qualified to 
render a diagnosis of a disability or an opinion as to 
causation or etiology of symptoms. See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Board cannot grant service 
connection when the medical evidence neither establishes a 
current disability, nor provides any causal link to symptoms 
shown in service.

Congress has specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
result in a disability.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Therefore, in the absence of proof of a 
present disability, there can be no valid claim.  
Accordingly, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for heat stroke with rhabdomyolysis. 38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for residuals of heat 
stroke with rhabdomyolysis is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

